Matter of Edgar D. M. P. (Jeremias M. P.--Teresa P. I.) (2016 NY Slip Op 03885)





Matter of Edgar D. M. P. (Jeremias M. P.--Teresa P. I.)


2016 NY Slip Op 03885


Decided on May 18, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 18, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
JOSEPH J. MALTESE
HECTOR D. LASALLE, JJ.


2015-04742
 (Docket No. G-10546-14)

[*1]In the Matter of Edgar D. M. P. (Anonymous).
andJeremias M. P. (Anonymous), appellant; Teresa P. I. (Anonymous), et al., respondents.


Yvette Aguiar, Rockville Centre, NY, for appellant.
Robert C. Mitchell, Central Islip, NY (John B. Belmonte of counsel), attorney for the child.

DECISION & ORDER
Appeal from an order of the Family Court, Suffolk County (Martha L. Luft, J.), dated April 24, 2015. The order, after a hearing, in effect, denied the petitioner's motion for the issuance of an order, inter alia, making specific findings so as to enable the subject child, Edgar D. M. P., to petition the United States Citizenship and Immigration Services for special immigrant juvenile status pursuant to 8 USC § 1101(a)(27)(J).
ORDERED that the order is affirmed, without costs or disbursements.
In January 2014, the petitioner filed a petition pursuant to Family Court Act article 6 to be appointed guardian of his brother, Edgar D. M. P. (hereinafter the child), for the purpose of obtaining an order declaring that the child is dependent on the Family Court and making specific findings that he is unmarried and under 21 years of age, that reunification with one or both of his parents is not viable due to abandonment or neglect, and that it would not be in his best interests to be returned to Guatemala, his previous country of nationality and last habitual residence, so as to enable him to petition the United States Citizenship and Immigration Services for special immigrant juvenile status (hereinafter SIJS) pursuant to 8 USC § 1101(a)(27)(J). Thereafter, the petitioner moved for the issuance of an order making the requisite declaration and specific findings so as to enable the child to petition for SIJS. Following a hearing, the Family Court determined that the child was under 21 years of age, unmarried, and dependent on the Family Court, and that it would not be in his best interests to be returned to Guatemala, but, in effect, denied the motion on the ground that the petitioner failed to establish that reunification of the child with one or both of his parents was not viable.
Pursuant to 8 USC § 1101(a)(27)(J) (as amended by the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008, Pub L 110-457, 122 U.S. Stat 5044) and 8 CFR 204.11, a "special immigrant" is a resident alien who, inter alia, is under 21 years of age, is unmarried, and has been legally committed to, or placed under the custody of, an individual appointed by a state or juvenile court. Additionally, for a juvenile to qualify for SIJS, a court must [*2]find that reunification of the juvenile with one or both of the juvenile's parents is not viable due to parental abuse, neglect, abandonment, or a similar basis found under state law (see 8 USC § 1101[a][27][J][i]; Matter of Maria P.E.A. v Sergio A.G.G., 111 AD3d 619, 620; Matter of Trudy-Ann W. v Joan W., 73 AD3d 793, 795), and that it would not be in the juvenile's best interests to be returned to his or her native country or country of last habitual residence (see 8 USC § 1101[a][27][J][ii]; 8 CFR 204.11[c][6]; Matter of Maria P.E.A. v Sergio A.G.G., 111 AD3d at 620; Matter of Trudy-Ann W. v Joan W., 73 AD3d at 795).
Contrary to the petitioner's contention, the record does not support a determination that the child's reunification with one or both of his parents is not viable due to parental neglect or abandonment (see Matter of Jeison P.-C. [Conception P.], 132 AD3d 876; Matter of Miguel A.G.G. [Milton N.G.G.], 127 AD3d 858, 859). Accordingly, the Family Court properly, in effect, denied the petitioner's motion for the issuance of an order, inter alia, making specific findings so as to enable the child to petition for SIJS.
ENG, P.J., MASTRO, MALTESE and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court